Name: Council Regulation (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 82 No L 55/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 424/82 of 22 February 1982 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ^), Whereas Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (3) established a system of trade with non-member countries in this sector ; whereas this system includes the collection of an import levy ; Whereas the Community has concluded or is in the process of concluding voluntary restraint agreements with the great majority of the non-member countries exporting sheepmeat and goatmeat products ; Whereas, pending the conclusion of agreements with other non-member countries which traditionally export to the Community, it would seem appropriate to restrict in 1982 the collection of the levy and the issue of import licences in respect of certain products from these countries ; Whereas imports into the Member States should be allowed, account being taken of traditional trade patterns, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy applicable to the following products shall be limited to a maximum of 10 % ad valorem subject to quantitative limits expressed in tonnes of carcase equivalent per non-member country concerned and per category : (') OJ No C 331 , 18 . 12. 1981 , p . 7. (2) Opinion delivered on 19 February 1982 (not yet published in the Official Journal). (3) OJ No L 183, 16 . 7. 1980, p . 1 . No L 55/2 Official Journal of the European Communities 26 . 2 . 82 CCT heading No Non-member country concerned and quantity Description Chile Spain Other non-member countries (a) Yugoslavia 01.04 Live sheep and goats : B. Other (b) 0 0 100 0 02.01 Meat and edible offal of the animals falling within heading Nos 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : IV . Of sheep or goats : a) Fresh or chilled 0 500 100 600 b) Frozen 1 490 0 100 0 (a) Excluding Argentina, Australia, Austria, Bulgaria , Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia. (b) The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall be 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff. 2. Member States may be authorized to issue import licences for the products referred to in paragraph 1 up to the limit of quantities corresponding to their traditional imports coming from the third countries concerned . Article 2 For the products and non-member countries specified in Article 1 , the import licences provided for in Article 16 of Council Regulation (EEC) No 1837/80 shall be issued in 1982 subject to the quantitative limits laid down in Article 1 . Article 3 The detailed rules for implementing this Regulation shall be drawn up in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 1837/80 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1982 until voluntary restraint agreements with the non-member countries concerned are implemented or until 31 December 1982, whichever is the sooner. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1982. For the Council The President L. TINDEMANS